Citation Nr: 0511859	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  98-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from August 1978 
to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Specifically, in that decision, 
the Columbia RO denied the veteran's petition to reopen his 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  

Approximately one month later, in March 1997, the RO in 
Montgomery, Alabama notified the veteran of the decision.  
Following receipt of notification, the veteran perfected a 
timely appeal with respect to the denial of his petition.  In 
November 2001, the Board remanded the veteran's claim to the 
Montgomery RO for further evidentiary development.  

After completing the requested development and rendering a 
decision confirming the denial of the veteran's petition, the 
RO, in April 2003, returned the case to the Board for final 
appellate review.  In June 2003, the Board determined that 
new and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder had not been received.  

Subsequently, the veteran filed a timely appeal of the 
Board's June 2003 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In August 2004, the 
Court issued an Order vacating the June 2003 decision and 
remanding it to the Board for further development and 
adjudication.  Judgment of the Court's decision was entered 
in September 2004.  Accordingly, the case has been returned 
to the Board for action consistent with the Court's Order.  

The de novo claim of entitlement to service connection for a 
psychiatric disorder will be addressed in the REMAND portion 
of the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a July 1991 decision, the RO in Montgomery, Alabama 
continued a previous denial of service connection for a 
psychiatric disorder.  The veteran did not initiate an appeal 
of the July 1991 denial.  

3.  The evidence received since the Montgomery RO's July 1991 
continued denial of service connection for a psychiatric 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Montgomery RO's July 1991 decision that continued a 
previous denial of service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. 
§§ 3.104, 19.117, 19.129, 19.192 (1991); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2.  The evidence received since the Montgomery RO's July 1991 
determination is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  This is so because the Board is taking action 
favorable to the veteran, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

In a July 1991 decision, the RO in Montgomery, Alabama noted 
that the service medical records were negative for complaints 
of, treatment for, or findings of a chronic psychiatric 
disability.  Further, the RO determined that the records of 
VA hospitalization for an adjustment reaction with depression 
between May and July 1983 and for a schizoaffective disorder 
between April and May 1991 did not provide competent evidence 
of an association between the diagnosed disabilities and the 
veteran's active military duty.  As such, the RO determined 
that an acquired psychiatric disability was not present in 
service and that a psychosis was not shown within the 
required time after active duty.  Thus, the RO continued a 
previous denial of service connection for a psychiatric 
disorder.  

Several days later in July 1991, the RO notified the veteran 
of the decision.  The veteran did not initiate an appeal of 
the continued denial of his service connection claim.  
Consequently, the RO's July 1991 continued denial of service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. §§ 3.104, 19.117, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a psychiatric disorder in 
the present case was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

At the time of the July 1991 rating action, there was no 
competent evidence associating a current psychiatric 
disability with the veteran's active military duty or 
reflecting a confirmed diagnosis of a psychosis within the 
requisite time period after such service.  Additional 
evidence received since this prior final denial of service 
connection for a psychiatric disorder includes multiple 
reports of pertinent VA examinations and treatment sessions 
dated from May 1983 to April 2004.  These documents reflect 
diagnoses of various psychiatric conditions, including 
paranoid schizophrenia, a schizoaffective disorder, 
schizophrenia with depression, an adjustment reaction with 
depression, and atypical depression with psychosis, 
regression, and cognitive impairment.  Significantly, in a 
report of an October 1990 VA hospitalization for psychiatric 
treatment, the physician who conducted a mental status 
interview upon the veteran's admission to the VA hospital 
stated that "[a]t the time of this interview, the onset of 
his psychiatric illness appears to have begun some time 
between 1976 and 1982, when he was a Spec 4 in Germany."  

While it is not clear whether the examiner based the opinion 
on the veteran's clinical history or a review of clinical 
data (none was cited and the veteran's dates of service were 
misstated), the observation is probative because it suggests 
an association between the veteran's current psychiatric 
illness and his active military service.  Consequently, the 
Board concludes that the additional evidence received since 
the prior final denial of service connection for a 
psychiatric disability in July 1991 bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to decide fairly the merits 
of the claim for service connection for a psychiatric 
disorder.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
psychiatric disorder in July 1991 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, the appeal is granted to this 
extent only.  


REMAND

As the Board has noted in this decision, service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disability.  However, in May 1983, 
approximately six months after separation from active 
military duty, the veteran was hospitalized at a VA medical 
facility for treatment for an adjustment reaction with 
depression.  Recent psychiatric diagnoses have been 
characterized as schizophrenia with depression, paranoid 
schizophrenia, and a schizoaffective disorder.  On admission 
for inpatient treatment for atypical depression with a 
psychosis in October 1990, a VA physician stated that "[a]t 
the time of this interview, the onset of his [the veteran's] 
psychiatric illness appears to have begun some time between 
1976 and 1982, when he was a Spec 4 in Germany."  In view of 
these facts, the Board finds that a remand is necessary to 
accord the veteran a pertinent VA examination to determine 
the etiology of his currently diagnosed psychiatric 
disability.  

Moreover, the Board notes that, by a July 2004 rating action, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 10 percent for the service-connected 
chronic low back pain.  In a letter dated two days later in 
the same month, the RO notified the veteran of the decision.  
In a statement received at the RO several days thereafter in 
July 2004, the veteran expressed disagreement with the RO's 
denial of his increased rating claim.  In another statement 
dated in March 2005, the veteran's representative expressed 
the veteran's continued disagreement with the denial of this 
issue.  The Board finds that both the July 2004, as well as 
the March 2005, statements represent timely expressions of 
disagreement with the RO's July 2004 denial of a disability 
rating greater than 10 percent for the service-connected 
chronic low back pain.  See, 38 C.F.R. §§ 20.201, 20.300, 
20.302 (2004).  

Significantly, however, a statement of the case (SOC) 
regarding this increased rating issue has not been issued.  
As such, a remand is required to accord the RO an opportunity 
to furnish the veteran and his representative an SOC 
concerning this claim.  See, Manlincon v. West, 12 Vet. 
App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain records of 
psychiatric treatment that the veteran 
has received at the Tuscaloosa VA Medical 
Center since April 2004.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability that he may be found to have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent psychiatric pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
psychiatric disorder found on examination 
is associated with the veteran's active 
military service.  The examiner is asked 
to reconcile any opinion with the 
veteran's service medical records, the 
May-July 1983 VA Medical Center (MC) 
report and with the observations by the 
VA doctor during an October 1990 
admission.  

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

4.  In addition, the RO should furnish 
the veteran an SOC regarding the issue of 
entitlement to a disability rating 
greater than 10 percent for the 
service-connected chronic low back pain.  
The RO should also inform the veteran of 
the requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2004).  If 
and only if the veteran perfects his 
appeal by timely submitting a substantive 
appeal, this increased rating issue 
should be returned to the Board for 
further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


